THEATTORNEYGENERAI..
                       OW.XAS




                      October 9,   1964


Hon. John H. Winters,                 Opinion No. C- 330
  Commissioner
State Department of Public            Re: Whether a life estate
  Welfare                                 in real property may
John H. Reagan Building                   be sold or mortgaged.
Austin, Texas
Dear Mr. Winters:
          You request our opinion as to whether a life estate
in real property may be sold or mortgaged,
          A life estate tenant is entitled to all profits or
income from the estate during his tenancy, but he cannot dis-
pose of the corpus of the estate unless specificallyauthorized
to do so. An implied power to dispose of the corpus by the life
tenant of an express life estate does not exist in Texas.
v. Shelton, 302 S.W.2d 268 (Tex.Civ.App.1957, error ref. n.r.e.
                                                           HT.
ROwever, a life tenant may sell his life estate interest and the
purchaser may enter and hold the land until the death of the life
tenant, at which time the estate terminates.       . San Antonio,
& A.P. Town-Site Co., 83 Tex. 502, 18 S.W. 959     2) M    i
Rddl    44 S W 203 (Tex.Clv.App.error ref.,        ; itry; :."'
Ei&%,    148'~;~.265, 224 S.W.2d 471 (1949); Trimble v. armer,
T??iTex. 533, 305 S.W.2d 157 (1957). Also, it Is well accepted
that a life tenant may mortgage his life estate. Moore v. Moore,
198 S.W. 659 (Tex.Clv.App.1917, error ref.); Trimble v. Farmer,
aupra.
            Therefore, It is our opinion that a life estate in
real   property may be sold or mortgaged.
                        SUMMARY
            A life estate In real property may be sold
       or mortgaged.


                             -1576-
Hon. John H. Winters, page 2 (C- 330)


                                 Yours very truly,
                                 WAGGONER CARR
                                 Attorney General


                                 -Y



                                      Ivan R. Williams, Jr.
                                      Assistant
1RWjr:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Pat Bailey
Gordon Cass
John Fainter
Kerns Taylor
APPROVED FOR THE ATTORNEY GENERAL
BY: Roger Tyler




                            - 1577-